DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stopper” in claim 5 line 2, which have structural support in the specification in [0018] stating, “the stopper 21 used may be, for example, any mechanism, such as an electromagnetic clutch, which limits the retraction position of the slider 18 by being driven in accordance with a command from the controller 17.”
Because this claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US20150282828 hereinafter ‘828 in view of JP5048158, hereinafter ‘158. 
In regard to claim 1, The ‘828 reference  discloses a medical system (Figs. 19-20) comprising: an elongated medical device (Fig. 19 grasping forceps 30) having flexibility; an elongated over-tube (Fig. 19 overtube 120) having flexibility and having a channel (Fig. 19 lumen 121) into which the medical device (Fig. 19 grasping forceps) is inserted in a longitudinal direction (Fig. 19); a movement mechanism including a slider (treatment section reciprocating motor 127) attached to a proximal end ([0149] “…treatment section reciprocating motor 127….same configuration as…treatment section reciprocating motor 20…,” [0056] “…in the proximal end portion of the endoscope inserting section 10, a treatment section reciprocating motor 20…is provided.”) of the medical device (Fig. 19 grasping forceps 30), the movement mechanism (treatment section reciprocating motor 127) being configured to move the medical device (Fig. 19 grasping forceps 30) in the longitudinal direction ([0149] “…It is possible to advance and retract the grasping forceps 30 inserted in the lumen 121 by the treatment section reciprocating motor 127…”) relative to the over-tube (Fig. 19 overtube 120); a wire fixed to a distal end of the over-tube ([0147] “ On a distal end side of the overtube 120, a bending section 123 that has …a distal end portion of an operating wire (not shown) is connected to the bending section 123. By drawing a proximal end portion of the operating wire by a bending motor 126, it is possible to bend the bending section 123.”) and extending parallel (Fig. 19) to the channel (Fig. 19 lumen 121), the wire being supported in a movable manner only in the longitudinal direction relative to the over-tube (Fig. 19 overtube 120).
	The ‘858 reference fails to disclose a sensor that detects a protruding length of the wire from the proximal end of the over-tube; and a controller that calculates a path length of the channel based on the protruding length of the wire detected by the sensor.
	However the reference ‘158, in the same field of endeavor, teaches a sensor (Fig. 25 wire traction amount detection unit 650, [0088] “ wire pulling distance detection unit 650 may be, e.g., a linear encoder that detect a moving distance of the overtube wires 680…”) that detects a protruding length of the wire ([column 20 lines 61-62] “…wire pulling distance detection unit 650 configured to detect tensile force of the…overtube wires [680]”) from the proximal end (Fig. 9 near reference numeral 650) of the over-tube (Fig. 25 overtube 660); and a controller (control unit 250, [column 16 line 57 – column 17 line 5] “control unit 250 …executes arithmetic processing ..to control operations of RL tensile force adjustment unit 230 and UD tensile force adjustment unit 240) calculates a path length (Fig. 3A, tensile force [column 6 lines 30-53]) of the channel (Fig. 3A lumen inside flexible portion 120) based on the protruding length (tensile force) of the wire detected by the sensor (Fig. 9 wire pulling detection unit 650).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘828 reference with the teachings of the ‘158 reference to have an endoscopic system that is able to control the curved state in the bending insertion portion of the endoscope – via wire tension adjustment - because when the wire tension is not adjusted the insertion portion does not hold a consistent shape during operation (‘158 [0004]). Therefore one skilled in the art before the effective filing date of the claim invention, would modify the ‘828 reference with the teachings of the ‘158 reference to include a sensor and a controller that allows the operator to adjust the curved shape of the insertion portion with a wire tension adjuster to ensure the curved portion maintains the desired shape during operation and allow the wire to change “…according to the curved shape of the insertion portion…[while] maintain[ing] the same operational feeling” ([ 0005]).

In regard to claim 2, the ‘828 reference in view of the ‘158 reference as applied to Claim 1, the ‘158 reference discloses wherein the wire (Fig. 3B 180a and b) includes two or more wires disposed apart from each other in a direction intersecting a radial22 direction (Fig. 3B) of the over-tube (Fig. 25 overtube 660). 

In regard to claim 3, the ‘828 reference in view of the ‘158 reference as applied to Claim 1, the ‘828 reference discloses wherein the controller (Fig. 20 endoscope control section 151 [0157] “…endoscope control section 151 performs the retraction operation of the grasping forceps 30..) controls the movement mechanism (treatment section reciprocating motor 127) based on the calculated path length ([0006] “A control system of the surgical treatment apparatus prevents all parts of both the work instruments from moving beyond the allowed volume. Thus, since a surgeon can see all moving parts of the work instruments, the surgeon can move both the work instruments without touching surrounding tissues. The instrument volume is determined by the boundary where the work instruments are moving. The control system moves both the work instruments in a region of the allowed volume within the instrument volume.”).

In regard to claim 4 the ‘828 reference in view of the ‘158 reference as applied to Claim 3, the ‘828 reference discloses wherein the controller (Fig. 20 endoscope control section 151 [0153] “…endoscope control section 151 is configured similarly to the endoscope control section 72…”) controls the movement mechanism (treatment section reciprocating motor 127)  such that a protruding amount of the medical device (Fig. 19 grasping forceps 30) from the distal end (Fig. 19 near reference numeral 120a) of the over-tube (Fig. 19 overtube 120) is larger than or equal to a predetermined threshold value ([0074] “The arithmetic element of the endoscope control section 72 can calculate the shape of the grasping forceps 30…with respect to the distal end surface 12a…”).

In regard to claim 5 the ‘828 reference in view of the ‘158 reference as applied to Claim 4, the ‘828 reference discloses wherein the movement mechanism (treatment section reciprocating motor 127) includes a stopper (Fig. 20 treatment section detection sensor 129) that is configured to limit retraction of the slider to a predetermined position, and wherein the controller (Fig. 20 endoscope control section 151) controls the stopper based on the calculated path length (Fig. 20 and Fig. 3 [0057] “treatment section detection sensor 21 that detects the position, in the direction of the axis line C1 of the grasping forceps 30 in the channel 11” [0148] “…treatment section detection sensor 129 …having same configurations as …treatment section detection sensor 21…”).

In regard to claim 6, the ‘828 reference in view of the ‘158 reference as applied to Claim 1, the ‘158 reference discloses a notifier that provides a notification about the calculated path length ([0006] “…the control unit is provided with a control unit that drives the adjustment unit to generate an adjustment signal for adjusting the tension and outputs the adjustment signal to the adjustment unit.”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795